Title: John F. Watson to Thomas Jefferson, [ca. 22 October 1816]
From: Watson, John Fanning
To: Jefferson, Thomas


          
            
              Sir,
               ca. 22 Oct. 1816
            
            I have lately seen some books in this place which are for sale low & which might be desireable to you to possess—They belong to the Estate of Benjn Davies Davis, an old friend, whom you may remember as among the first members of the Philosophical society—I will add a description of a few of those most curious or rare—Should you think well to enquire further respecting them, I will fulfil you any service respecting them gratis—or you might
			 refer yourself to our friend Doct Geo Logan, who equally knows  all the parties.
            26 vols—small 4to in calf—of a “Genl history (by J Phillips) of Europe contained in the historical & political monthly mercuries from the Revolution of 1688 to 1715 1716—giving an accot of all the Public & private occurrences in every Court &ca &ca—with Political Reflections upon every State—Done from the originals published at the Hague”—   These might be had for about 2½ Ds ⅌ vol—
            Perpendicularly in left margin next to preceding paragraph: very good preservation—
            14 vols Universal magze 1786 to 1792—abotabout 2 to 2½ Ds 2 Drs
            10 vols of the Repertory of the Arts 8vo—about 2½ Drs
            Lahontans voyages to No Amca 2 vols—very ancient—
            Caesars Commentaries & reflections by C Edmonds—do—folio—
            Huets Commerce of the Ancients—Defence of Emigrants—
            Hoopers Recreations—Easton on Longevity—
            Ayeen Akbery or Institutes of Emperor Akber
            Nobles memoirs of Cromwell—
            many old vols of news Papers—
            & many Political, works & national histories—
            
              Yrs respectfully
            
            J F Watson—
          
          
            At head of text:
            Received Oct. 22. 1816 from Thos Jefferson Esqre (⅌ mail) Ten dollars being full payment for the 11th to 14th vols of the Edinburgh Review
            
              J F Watson—
            
          
        